Herlihy, J.
Appeal by the claimant from an order of the Court of Claims denying his motion for disclosure. The record on appeal contains no claim which is filed in the Court of Claims. The State does not raise any question as to the procedural aspects of the claimant’s motion. We find that the papers of the claimant do not specify any item, the disclosure of which would be necessary prior to the trial of what might possibly be his complaint. Accordingly, we do not consider the contention of the parties herein as to “civil death”. (See Civil Rights Law, § 79-a, subd. 1.) Order affirmed, without costs. Gibson, P. J., Herlihy, Reynolds, Staley, Jr., and Gabrielli, JJ., concur in memorandum by Herlihy, J.